DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Claims 1-14 and 16-22 are pending; claims 1, 14, 15-17 have been amended, claim 22 has been newly added and claim 15 has been cancelled.
 
Response to Amendment
Claims 1-13 remain allowable as indicated in the previous Final Office Action.
As for claims 14-21, the claim has been amended to include the allowable matter from claim 1, and thus these claims have overcome the 35 USC 103 rejections and are also allowable. 

Allowable Subject Matter
Claims 1-14 and 16-22 are allowed. (Renumbered as claims 1-21.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Scalise (Reg. No. 34,920) on January 13, 2022.

The application has been amended as follows:

Claim 1. (Currently Amended) A device that is implantable in body tissue of a human or animal, the implantable device comprising:
a) a header comprising at least one terminal adapted for removable connection to a lead; 
b) a housing connected to the header, the housing comprised of an exterior facing side wall that is parallel to and lesser in area than an interior facing side wall, wherein a surrounding edge wall is joined to and at least in part slopes from the interior facing side wall to the exterior facing side wall, and wherein at least a portion of the surrounding edge wall between the interior facing and exterior facing side walls is flat; 
c) electronic circuitry contained in the housing, wherein the electronic circuity is electrically connected to the at least one terminal and is configured to produce electrical pulses for conduction into body tissue; and 
d) at least one suture port extending through the sloped surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the housing, 
e) wherein, for reduced external manipulability, the exterior facing side wall is adapted to face outwardly with respect to the body of the human or animal and the interior facing side wall is adapted to face inwardly with respect to the body of the human or animal.


a) a header comprising at least one terminal adapted for removable connection to a lead, and further comprising a first suture port that extends through the header; and 
b) a housing connected to the header, the housing comprised of:
i) an exterior facing side wall that is parallel to and lesser in area than an interior facing side wall, wherein a surrounding edge wall is joined to and at least in part slopes from the interior facing side wall to the exterior facing side wall, and wherein at least a portion of the surrounding edge wall between the interior facing and exterior facing side walls is flat; and
ii) at least a second suture port spaced from a third suture port, wherein the second and third suture ports each extends through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the housing, and wherein the second and third suture ports are canted at an outward angle with respect to the exterior facing side wall of the housing, 
c) wherein, for reduced external manipulability, the exterior facing side wall is adapted to face outwardly with respect to the body of the human or animal and the interior facing side wall is adapted to face inwardly with respect to the body of the human or animal.

22. (Currently Amended) A device that is implantable in body tissue of a human or animal, the implantable device comprising:
a) a header comprising at least one terminal adapted for removable connection to a lead, and further comprising a first suture port that extends through the header; and 

i) an exterior facing side wall that is parallel to and lesser in area than an interior facing side wall, wherein a surrounding edge wall is joined to and at least in part slopes from the interior facing side wall to the exterior facing side wall, and wherein a first area of the exterior facing side wall is from about 75% to about 95% of a second area of the interior facing side wall of the housing; and 
ii) at least a second suture port spaced from a third suture port, wherein she second and third suture ports each extends through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the housing, and wherein the second and third suture ports are canted at an outward angle with respect to the exterior facing side wall of the housing, 
c) wherein, for reduced external manipulability, the exterior facing side wall is adapted to face outwardly with8 CCC-IPG-0004 respect to the body of the human or animal and the interior facing side wall is adapted to face inwardly with respect to the body of the human or animal.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach the implantable device having a header and housing having one or more suture ports which extend through a surrounding edge wall and the interior facing side wall but not through the exterior facing side all of the housing, and canted at an outward angle with respect to the exterior facing side wall of the 
Pivonka (US 2018/0028824) and Mishra et al. (US 2019/0374776 A1), both teach implantable housing having a trapezoidal prism shape. Pivonka or Mishra, individually combined with Rys (US 2018/0272122 A1) would disclose an implantable housing having a trapezoidal prism shape and also one or more having suture ports. The combination, however, would fail to teach a header block that is adapted to connect to the implantable housing. It would also not have been obvious to a person of ordinary skill at the time of invention to modify Pivonka to further modify the reference in order to add the header block, because neither Pivonka’s nor Mishra’s implantable device discloses an implantable device that require a header block for connection with an implantable lead.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 13, 2022